Case 1:20-cv-01620-RLY-TAB Document 1 Filed 06/11/20 Page 1 of 26 PageID #: 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION

MHG HOTELS, LLC.; JALI, LLC;            )
HOTELS OF SPEEDWAY, LLC;                )
HOTELS OF DEERFIELD, LLC;               ) USDC Case No.    1:20-cv-1620
MOTELS OF NOBLESVILLE, LLC;             )
MOTELS OF AVON, LLP;                    )
MOTELS OF FISHERS, LLP;                 )
MOTELS OF INDIANAPOLIS, LLP;            )
NATVER, LLP; MOTELS OF SEYMOUR, LLP;    )
SRI-RAM, INC.; SIVA, INC.; HIREN, LLP;  )
IDM, LLC; MOTELS OF NOBLESVILLE 2, LLP; )
NEAL LODGING, LLC;                      )
MOTELS OF NORTH AURORA, LLP;            )
RANJAN, LLC; MOTELS OF BLOOMINGTON, LLC;)
RAVI, LLC; HOTELS OF STAFFORD, LLP;     )
APPLETREE HOSPITALITY, LLC;             )
EMERALD HOTELS INVESTMENTS, LLC;        )
GOURLEY PIKE LODGING, LLC;              )
HOTELS OF DEERFIELD BEACH, LLC;         )
MOTELS OF SUGARLAND, LLP                )
Plaintiffs,                             )
                                        )
v.                                      )    Removed from Marion Superior Court
                                        )    Cause No. 49D06-2005-CT-015059
EMC Risk Services, LLC,                 )
Defendant                               )


                                  NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. § 1332(a)(1), 1441(a) and 1446, Defendant, EMC Risk Services,

LLC, by and through its undersigned counsel, HeplerBroom, LLC hereby removes this action from

the Marion County Superior Court sitting in Indianapolis, Indiana to the United States District

Court for the Southern District of Indiana. Removal is warranted under 29 U.S.C. §1441 because

this Court has original jurisdiction under 28 U.S.C. § 1332 as there is complete diversity of the

parties and the amount in controversy exceeds $75,000.00. In support of its Notice of Removal,

Defendant states as follows:
Case 1:20-cv-01620-RLY-TAB Document 1 Filed 06/11/20 Page 2 of 26 PageID #: 2




                                            BACKGROUND

       1.      On May 1, 2020, Plaintiffs, MHG Hotels, LLC; JALI, LLC; Hotels of Speedway,

LLC; Hotels of Deerfield, LLC; Motels of Noblesville, LLC; Motels of Avon, LLP; Motels of

Fishers, LLP; Motels of Indianapolis, LLP; Natver, LLP; Motels of Seymour, LLP; SRI-RAM,

INC.; SIVA, INC.; HIREN, LLP; IDM, LLC; Motels of Noblesville 2, LLP; Neal Lodging, LLC;

Motels of North Aurora, LLP; Ranjan, LLC; Motels of Bloomington, LLC; Ravi, LLC; Hotels of

Stafford, LLP; Appletree Hospitality, LLC; Emerald Hotel Investments, LLC incorrectly named

as Emerald Hotels Investments, LLC; Gourley Pike Lodging, LLC; Hotels of Deerfield, LLC,

Hotels of Deerfield Beach, LLC; and Motels of Sugarland, LLP (collectively, “Plaintiffs”) filed

Cause Number 49D06-2005-CT-015059 in the Superior Court of Marion County, Indiana. (A true

and accurate copy of the Complaint is attached with the complete State Court Record and

incorporated as Ex. A).

       2.      In their Complaint, Plaintiffs allege causes of action against EMC Risk Services,

LLC (“EMC”) for breach of contract, bad faith and fraudulent misrepresentation relative to an

alleged March 23, 2020 claim requesting coverage for alleged business interruption losses and

resulting claim for benefits under Policy No. 5W4-85-44-20 and Policy No. 5T4-85-44-20

(collectively, “Policies”). (True and accurate copies of the Policies are attached and incorporated

as Ex. B and Ex. C.)

       3.      EMC has not filed a responsive pleading prior to filing this Notice of Removal.

                          PROCEDURAL REQUIREMENTS FOR REMOVAL

       4.      The Superior Court of Marion County, Indiana, the Court in which this action is

pending, is located within the jurisdiction of the United States District Court for the Southern




                                                2
Case 1:20-cv-01620-RLY-TAB Document 1 Filed 06/11/20 Page 3 of 26 PageID #: 3




District of Indiana. See 28 U.S.C. § 94(b)(1). Venue is therefore proper in this Court, pursuant to

28 U.S.C. § 1441(a).

       5.      Pursuant to the provisions of 28 U.S.C. § 1446(d), EMC will promptly file a copy

of this Notice of Removal with the clerk for the Superior Court of Marion County, and will serve

a copy of the same upon Plaintiffs’ counsel.

       6.      Pursuant to 28 U.S.C. § 1446(a), a full copy of the State Court file, including all

process, pleadings and orders that have been served upon Defendants – is attached as Ex. A.

Pursuant to Local Rule 81-2(c), an additional copy of the operative Complaint is attached as a

separate exhibit – Ex. EE.

                       COMPLETE DIVERSITY OF CITIZENSHIP EXISTS

       7.      “For diversity jurisdiction purposes, the citizenship of an LLC is the citizenship of

each of its members.” Thomas v. Guardsmark, LLC, 487 F.3d 531, 534 (7th Cir. 2007).

       8.      “It is well established that LLPs, like general and statutory limited partnerships and

limited liability corporations (LLCs), take the citizenship of each constituent partner or ‘member.’”

Intra American Metals, Inc. v. Certain Underwriters at Lloyd’s London, 2014 WL 545899, *4

(S.D. Ind. Feb. 7, 2014)(citing Handelsman v. Bedford Village Associates Ltd. Partnership, 213

F.3d 48, 51 (2nd Cir. 2014)).

       9.      “An individual [] is a citizen of the state where he is domiciled, which is ‘the place

one intends to remain.’” Broadwater v. Heidtman Steel Products, Inc., 300 F.Supp. 671,672 (S.D.

Ill. 2003)(quoting Dakuras v. Edwards, 312 F.3d 256, 258 (7th Cir. 2002). “Domicile generally

has two elements: (1) physical presence or residence in a state, and (2) an intent to remain in the

state. Transvision Technologies Holding, Inc. v. Knight, 2005 WL 2246316, *2 (S.D. Ind. Sept.

15, 2005)(citing Denlinger v. Brennan, 87 F.3d 214, 216 (7th Cir. 1996)).




                                                 3
Case 1:20-cv-01620-RLY-TAB Document 1 Filed 06/11/20 Page 4 of 26 PageID #: 4




       10.     Businesses, whether incorporated or unincorporated, “are deemed to be citizens of

the state in which they are incorporated and of the state in which they have their principal place of

business.” Northern Trust Co. v. Bunge Corp., 899 F.2d 591, 594 (7th Cir. 1990).

       11.     “Principal place of business” refers to the place where a corporation’s officers

direct, control, and coordinate the corporation’s activities. Hertz Corp. v. Friend, 559 U.S. 77, 93

(2010). It should normally be the place where the corporation maintains its headquarters—

provided that the headquarters is the actual center of direction, control, and coordination, i.e., the

“nerve center,” and not simply an office where the corporation holds its board meetings. Id.

                                    CITIZENSHIP OF PLAINTIFFS

       12.     The Plaintiffs in this action are fourteen (14) limited liability companies, ten (10)

limited liability partnerships and two (2) Indiana corporations. All of the members of the

Plaintiffs’ limited liability companies and partnerships are citizens of the State of Indiana or the

State of Florida.

       A.      MHG HOTELS, LLC

       13.     At all times relevant, Plaintiff, MHG Hotels, LLC was a limited liability company

organized and existing under the laws of the State of Florida, with its principal place of business

located at 12680 NW 65th Drive, Parkland, Florida 33076. (See true and accurate copies of the

Indiana Secretary of State and Florida Department of State, Division of Corporations records

attached and incorporated as Group Ex. D).

       14.     At all times relevant, MHG Hotels, LLC had one member:

               a. Sanjay Patel

       15.     At all times relevant, Sanjay Patel was a citizen of the State of Florida who

maintained his permanent residence in Florida. At all times relevant, Sanjay Patel owned business




                                                  4
Case 1:20-cv-01620-RLY-TAB Document 1 Filed 06/11/20 Page 5 of 26 PageID #: 5




and personal property in the State of Florida. At all times relevant, Sanjay Patel maintained his

domicile in Florida and was and is a Florida citizen and domiciliary.

          B.    Jali, LLC

          16.   At all times relevant, Plaintiff, Jali, LLC was a limited liability company organized

and existing under the laws of the State of Indiana, with its principal place of business located at

1220 Brookville Way, Indianapolis, Indiana 46239. (Ex. A, ¶ 1; see also true and accurate copies

of the Indiana Secretary of State records attached and incorporated as Group Ex. E).

          17.   At all times relevant, Jali, LLC had one member:

                a. Sanjay Patel

          18.   At all times relevant, Sanjay Patel was a citizen of the State of Florida who

maintained his permanent residence in Florida. At all times relevant, Sanjay Patel owned business

and personal property in the State of Florida. At all times relevant, Sanjay Patel maintained his

domicile in Florida and was and is a Florida citizen and domiciliary.

          C.    Hotels of Speedway, LLC

          19.   At all times relevant, Plaintiff, Hotels of Speedway, LLC was a limited liability

company organized and existing under the laws of the State of Indiana, with its principal place of

business located at 1220 Brookville Way, Indianapolis, Indiana 46239. (Ex. A, ¶ 1; see also true

and accurate copies of the Indiana Secretary of State records attached and incorporated as Group

Ex. F).

          20.   At all times relevant, Hotels of Speedway, LLC had two members:

                a. TPAT, LLC

                b. Paradigm Speedway Hotel, LLC

          21.   At all times relevant, TPAT, LLC was a limited liability company organized and

existing under the laws of the State of Indiana, with its principal place of business located at 1220

                                                  5
Case 1:20-cv-01620-RLY-TAB Document 1 Filed 06/11/20 Page 6 of 26 PageID #: 6




Brookville Way, Indianapolis, Indiana 46239. (See true and accurate copies of the Indiana

Secretary of State records attached and incorporated as Group Ex. F(a)).

       22.     At all times relevant, TPAT, LLC had three members:

               a. Sanjay Patel

               b. Hiren Patel

               c. Neal Patel

       23.     At all times relevant, Sanjay Patel was a citizen of the State of Florida who

maintained his permanent residence in Florida. At all times relevant, Sanjay Patel owned business

and personal property in the State of Florida. At all times relevant, Sanjay Patel maintained his

domicile in Florida and was and is a Florida citizen and domiciliary.

       24.     At all times relevant, Hiren Patel was a citizen of the State of Indiana who

maintained his permanent residence in Indiana. At all times relevant, Hiren Patel owned business

and personal property in the State of Indiana. At all times relevant, Hiren Patel maintained his

domicile in Indiana and was and is an Indiana citizen and domiciliary.

       25.     At all times relevant, Neal Patel was a citizen of the State of Indiana who

maintained his permanent residence in Indiana. At all times relevant, Neal Patel owned business

and personal property in the State of Indiana. At all times relevant, Neal Patel maintained his

domicile in Indiana and was and is an Indiana citizen and domiciliary.

       26.     At all times relevant, Paradigm Speedway Hotel, LLC was a limited liability

company organized and existing under the laws of the State of Indiana, with its principal place of

business located at 1220 Brookville Way, Indianapolis, Indiana 46239. (See true and accurate

copies of the Indiana Secretary of State records attached and incorporated as Group Ex. F(b)).

       27.     Under information and belief, at all times relevant, Paradigm Speedway Hotel, LLC

had one member:

                                                6
Case 1:20-cv-01620-RLY-TAB Document 1 Filed 06/11/20 Page 7 of 26 PageID #: 7




                a. Sanjay Patel

          28.   At all times relevant, Sanjay Patel was a citizen of the State of Florida who

maintained his permanent residence in Florida. At all times relevant, Sanjay Patel owned business

and personal property in the State of Florida. At all times relevant, Sanjay Patel maintained his

domicile in Florida and was and is a Florida citizen and domiciliary.

          D.    Hotels of Deerfield, LLC

          29.   At all times relevant, Plaintiff, Hotels of Deerfield, LLC is a limited liability

company organized and existing under the laws of the State of Indiana, with its principal place of

business located at 1220 Brookville Way, Indianapolis, Indiana 46239. (Ex. A, ¶ 1; see also true

and accurate copies of the Indiana Secretary of State records attached and incorporated as Group

Ex. G).

          30.   At all times relevant, Hotels of Deerfield, LLC had three members:

                a. Sanjay Patel;

                b. Hiren Patel; and

                c. Neal Patel.

          31.   At all times relevant, Sanjay Patel was a citizen of the State of Florida who

maintained his permanent residence in Florida. At all times relevant, Sanjay Patel owned business

and personal property in the State of Florida. At all times relevant, Sanjay Patel maintained his

domicile in Florida and was and is a Florida citizen and domiciliary.

          32.   At all times relevant, Hiren Patel was a citizen of the State of Indiana who

maintained his permanent residence in Indiana. At all times relevant, Hiren Patel owned business

and personal property in the State of Indiana. At all times relevant, Hiren Patel maintained his

domicile in Indiana and was and is an Indiana citizen and domiciliary.




                                                7
Case 1:20-cv-01620-RLY-TAB Document 1 Filed 06/11/20 Page 8 of 26 PageID #: 8




          33.   At all times relevant, Neal Patel was a citizen of the State of Indiana who

maintained his permanent residence in Indiana. At all times relevant, Neal Patel owned business

and personal property in the State of Indiana. At all times relevant, Neal Patel maintained his

domicile in Indiana and was and is an Indiana citizen and domiciliary.

          E.    Motels of Noblesville, LLC

          34.   At all times relevant, Plaintiff, Motels of Noblesville, LLC was a limited liability

company organized and existing under the laws of the State of Indiana, with its principal place of

business located at 1220 Brookville Way, Indianapolis, Indiana 46239. (Ex. A, ¶ 1; see also true

and accurate copies of the Indiana Secretary of State records attached and incorporated as Group

Ex. H).

          35.   At all times relevant, Motels of Noblesville, LLC had two members:

                a. Sanjay Patel;

                b. Hiren Patel

          36.   At all times relevant, Sanjay Patel was a citizen of the State of Florida who

maintained his permanent residence in Florida. At all times relevant, Sanjay Patel owned business

and personal property in the State of Florida. At all times relevant, Sanjay Patel maintained his

domicile in Florida and was and is a Florida citizen and domiciliary.

          37.   At all times relevant, Hiren Patel was a citizen of the State of Indiana who

maintained his permanent residence in Indiana. At all times relevant, Hiren Patel owned business

and personal property in the State of Indiana. At all times relevant, Hiren Patel maintained his

domicile in Indiana and was and is an Indiana citizen and domiciliary.

          F.    IDM, LLC

          38.   At all times relevant, Plaintiff, IDM, LLC was a limited liability company

organized and existing under the laws of the State of Indiana, with its principal place of business

                                                 8
Case 1:20-cv-01620-RLY-TAB Document 1 Filed 06/11/20 Page 9 of 26 PageID #: 9




located at 1220 Brookville Way, Indianapolis, Indiana 46239. (Ex. A, ¶ 1; see also true and

accurate copies of the Indiana Secretary of State records attached and incorporated as Group Ex.

I).

       39.     At all times relevant, IDM, LLC had one member:

               a. Sanjay Patel

       40.     At all times relevant, Sanjay Patel was a citizen of the State of Florida who

maintained his permanent residence in Florida. At all times relevant, Sanjay Patel owned business

and personal property in the State of Florida. At all times relevant, Sanjay Patel maintained his

domicile in Florida and was and is a Florida citizen and domiciliary.

       G.      Neal Lodging, LLC

       41.     At all times relevant, Plaintiff, Neal Lodging, LLC was a limited liability company

organized and existing under the laws of the State of Indiana, with its principal place of business

located at 1220 Brookville Way, Indianapolis, Indiana 46239. (Ex. A, ¶ 1; see also true and

accurate copies of the Indiana Secretary of State records attached and incorporated as Group Ex.

J).

       42.     At all times relevant, Neal Lodging, LLC had one member:

               a. Sanjay Patel.

       43.     At all times relevant, Sanjay Patel was a citizen of the State of Florida who

maintained his permanent residence in Florida. At all times relevant, Sanjay Patel owned business

and personal property in the State of Florida. At all times relevant, Sanjay Patel maintained his

domicile in Florida and was and is a Florida citizen and domiciliary.

       H.      Ranjan, LLC

       44.     At all times relevant, Plaintiff, Ranjan, LLC was a limited liability company

organized and existing under the laws of the State of Indiana, with its principal place of business

                                                9
Case 1:20-cv-01620-RLY-TAB Document 1 Filed 06/11/20 Page 10 of 26 PageID #: 10




 located at 1220 Brookville Way, Indianapolis, Indiana 46239. (Ex. A, ¶ 1; see also true and

 accurate copies of the Indiana Secretary of State records attached and incorporated as Group Ex.

 K).

        45.     At all times relevant, Ranjan, LLC had three members:

                a. Sanjay Patel

                b. Hiren Patel

                c. Neal Patel

        46.     At all times relevant, Sanjay Patel was a citizen of the State of Florida who

 maintained his permanent residence in Florida. At all times relevant, Sanjay Patel owned business

 and personal property in the State of Florida. At all times relevant, Sanjay Patel maintained his

 domicile in Florida and was and is a Florida citizen and domiciliary.

        47.     At all times relevant, Hiren Patel was a citizen of the State of Indiana who

 maintained his permanent residence in Indiana. At all times relevant, Hiren Patel owned business

 and personal property in the State of Indiana. At all times relevant, Hiren Patel maintained his

 domicile in Indiana and was and is an Indiana citizen and domiciliary.

        48.     At all times relevant, Neal Patel was a citizen of the State of Indiana who

 maintained his permanent residence in Indiana. At all times relevant, Neal Patel owned business

 and personal property in the State of Indiana. At all times relevant, Neal Patel maintained his

 domicile in Indiana and was and is an Indiana citizen and domiciliary.

        I.      Motels of Bloomington, LLC

        49.     At all times relevant, Plaintiff, Motels of Bloomington, LLC was a limited liability

 company organized and existing under the laws of the State of Indiana, with its principal place of

 business located at 1220 Brookville Way, Indianapolis, Indiana 46239. (Ex. A, ¶ 1; see also true




                                                 10
Case 1:20-cv-01620-RLY-TAB Document 1 Filed 06/11/20 Page 11 of 26 PageID #: 11




 and accurate copies of the Indiana Secretary of State records attached and incorporated as Group

 Ex. L).

           50.   At all times relevant, Motels of Bloomington, LLC had two members:

                 a. Sanjay Patel

                 b. Walnut Holdings, Inc.

           51.   At all times relevant, Sanjay Patel was a citizen of the State of Florida who

 maintained his permanent residence in Florida. At all times relevant, Sanjay Patel owned business

 and personal property in the State of Florida. At all times relevant, Sanjay Patel maintained his

 domicile in Florida and was and is a Florida citizen and domiciliary.

           52.   At all times relevant, Walnut Holdings was a corporation organized and existing

 under the laws of the State of Indiana, with its principal place of business located at 1128 S. College

 Mall Rd., Bloomington, Indiana 47401. (See true and accurate copies of the Indiana Secretary of

 State records attached and incorporated as Group Ex. L(a)).

           J.    Ravi, LLC

           53.   At all times relevant, Plaintiff, Ravi, LLC was a limited liability company organized

 and existing under the laws of the State of Indiana, with its principal place of business located at

 1220 Brookville Way, Indianapolis, Indiana 46239. (Ex. A, ¶ 1; see also true and accurate copies

 of the Indiana Secretary of State records attached and incorporated as Group Ex. M).

           54.   At all times relevant, Ravi, LLC had three members:

                 a. Sanjay Patel

                 b. Hiren Patel

                 c. Neal Patel

           55.   At all times relevant, Sanjay Patel was a citizen of the State of Florida who

 maintained his permanent residence in Florida. At all times relevant, Sanjay Patel owned business

                                                   11
Case 1:20-cv-01620-RLY-TAB Document 1 Filed 06/11/20 Page 12 of 26 PageID #: 12




 and personal property in the State of Florida. At all times relevant, Sanjay Patel maintained his

 domicile in Florida and was and is a Florida citizen and domiciliary.

           56.   At all times relevant, Hiren Patel was a citizen of the State of Indiana who

 maintained his permanent residence in Indiana. At all times relevant, Hiren Patel owned business

 and personal property in the State of Indiana. At all times relevant, Hiren Patel maintained his

 domicile in Indiana and was and is an Indiana citizen and domiciliary.

           57.   At all times relevant, Neal Patel was a citizen of the State of Indiana who

 maintained his permanent residence in Indiana. At all times relevant, Neal Patel owned business

 and personal property in the State of Indiana. At all times relevant, Neal Patel maintained his

 domicile in Indiana and was and is an Indiana citizen and domiciliary.

           K.    Appletree Hospitality, LLC

           58.   At all times relevant, Plaintiff, Appletree Hospitality, LLC was a limited liability

 company organized and existing under the laws of the State of Indiana, with its principal place of

 business located at 1220 Brookville Way, Indianapolis, Indiana 46239. (Ex. A, ¶ 1; see also true

 and accurate copies of the Indiana Secretary of State records attached and incorporated as Group

 Ex. N).

           59.   At all times relevant, Appletree Hospitality, LLC had two members:

                 a.     Dinesh Patel

                 b.     Jaymil Patel

           60.   Upon information and belief, at all times relevant, Dinesh Patel was a citizen of the

 State of Indiana who maintained his permanent residence in Indiana. At all times relevant, Dinesh

 Patel owned business and personal property in the State of Indiana. At all times relevant, Dinesh

 Patel maintained his domicile in Indiana and was and is an Indiana citizen and domiciliary.




                                                  12
Case 1:20-cv-01620-RLY-TAB Document 1 Filed 06/11/20 Page 13 of 26 PageID #: 13




           61.   Upon information and belief, at all times relevant, Jaymil Patel was a citizen of the

 State of Indiana who maintained his permanent residence in Indiana. At all times relevant, Jaymil

 Patel owned business and personal property in the State of Indiana. At all times relevant, Jaymil

 Patel maintained his domicile in Indiana and was and is an Indiana citizen and domiciliary.

           L.    Emerald Hotels Investments, LLC

           62.   At all times relevant, Plaintiff, Emerald Hotels Investments, LLC, incorrectly

 named as Emeralds Hotels Investments, LLC, was a limited liability company organized and

 existing under the laws of the State of Indiana, with its principal place of business located at 1220

 Brookville Way, Indianapolis, Indiana 46239. (Ex. A, ¶ 1; see also true and accurate copies of the

 Indiana Secretary of State records attached and incorporated as Group Ex. O).

           63.   At all times relevant, Emerald Hotel Investments, LLC had one member:

                 a. Sanjay Patel

           64.   At all times relevant, Sanjay Patel was a citizen of the State of Florida who

 maintained his permanent residence in Florida. At all times relevant, Sanjay Patel owned business

 and personal property in the State of Florida. At all times relevant, Sanjay Patel maintained his

 domicile in Florida and was and is a Florida citizen and domiciliary.

           M.    Gourley Pike Lodging, LLC

           65.   At all times relevant, Plaintiff, Gourley Pike Lodging, LLC was a limited liability

 company organized and existing under the laws of the State of Indiana, with its principal place of

 business located at 1220 Brookville Way, Indianapolis, Indiana 46239. (Ex. A, ¶ 1; see also true

 and accurate copies of the Indiana Secretary of State records attached and incorporated as Group

 Ex. P).

           66.   At all times relevant, Gourley Pike Lodging, LLC had three members:

                 a. Sanjay Patel

                                                  13
Case 1:20-cv-01620-RLY-TAB Document 1 Filed 06/11/20 Page 14 of 26 PageID #: 14




                b. Hiren Patel

                c. Neal Patel

        67.     At all times relevant, Sanjay Patel was a citizen of the State of Florida who

 maintained his permanent residence in Florida. At all times relevant, Sanjay Patel owned business

 and personal property in the State of Florida. At all times relevant, Sanjay Patel maintained his

 domicile in Florida and was and is a Florida citizen and domiciliary.

        68.     At all times relevant, Hiren Patel was a citizen of the State of Indiana who

 maintained his permanent residence in Indiana. At all times relevant, Hiren Patel owned business

 and personal property in the State of Indiana. At all times relevant, Hiren Patel maintained his

 domicile in Indiana and was and is an Indiana citizen and domiciliary.

        69.     At all times relevant, Neal Patel was a citizen of the State of Indiana who

 maintained his permanent residence in Indiana. At all times relevant, Neal Patel owned business

 and personal property in the State of Indiana. At all times relevant, Neal Patel maintained his

 domicile in Indiana and was and is an Indiana citizen and domiciliary.

        N.      Hotels of Deerfield Beach, LLC

        70.     Upon information and belief, at all times relevant, Hotels of Deerfield Beach, LLC,

 was a limited liability company organized and existing under the laws of the State of Indiana, with

 its principal place of business located at 1220 Brookville Way, Indianapolis, Indiana 46239. (Ex.

 A, ¶ 1; see also true and accurate copies of the Indiana Secretary of State records attached and

 incorporated as Group Ex. Q).

        71.     Upon information and belief, at all times relevant, Hotels of Deerfield Beach, LLC

 had three members:

                a. Sanjay Patel

                b. Hiren Patel

                                                 14
Case 1:20-cv-01620-RLY-TAB Document 1 Filed 06/11/20 Page 15 of 26 PageID #: 15




                 c. Neal Patel

        72.      At all times relevant, Sanjay Patel was a citizen of the State of Florida who

 maintained his permanent residence in Florida. At all times relevant, Sanjay Patel owned business

 and personal property in the State of Florida. At all times relevant, Sanjay Patel maintained his

 domicile in Florida and was and is a Florida citizen and domiciliary.

        73.      At all times relevant, Hiren Patel was a citizen of the State of Indiana who

 maintained his permanent residence in Indiana. At all times relevant, Hiren Patel owned business

 and personal property in the State of Indiana. At all times relevant, Hiren Patel maintained his

 domicile in Indiana and was and is an Indiana citizen and domiciliary.

        74.      At all times relevant, Neal Patel was a citizen of the State of Indiana who

 maintained his permanent residence in Indiana. At all times relevant, Neal Patel owned business

 and personal property in the State of Indiana. At all times relevant, Neal Patel maintained his

 domicile in Indiana and was and is an Indiana citizen and domiciliary.

        O.       Motels of Avon, LLP

        75.      At all times relevant, Plaintiff, Motels of Avon, LLP was a limited liability

 partnership organized and existing under the laws of the State of Indiana, with its principal place

 of business located at 1220 Brookville Way, Indianapolis, Indiana 46239. (Ex. A, ¶ 2; see also

 true and accurate copies of the Indiana Secretary of State records attached and incorporated as

 Group Ex. R).

        76.      At all times relevant, Motels of Avon, LLP had two members:

                 a. Sanjay Patel

                 b. Hiren Patel

        77.      At all times relevant, Sanjay Patel was a citizen of the State of Florida who

 maintained his permanent residence in Florida. At all times relevant, Sanjay Patel owned business

                                                 15
Case 1:20-cv-01620-RLY-TAB Document 1 Filed 06/11/20 Page 16 of 26 PageID #: 16




 and personal property in the State of Florida. At all times relevant, Sanjay Patel maintained his

 domicile in Florida and was and is a Florida citizen and domiciliary.

        78.      At all times relevant, Hiren Patel was a citizen of the State of Indiana who

 maintained his permanent residence in Indiana. At all times relevant, Hiren Patel owned business

 and personal property in the State of Indiana. At all times relevant, Hiren Patel maintained his

 domicile in Indiana and was and is an Indiana citizen and domiciliary.

        P.       Motels of Fishers, LLP

        79.      At all times relevant, Plaintiff, Motels of Fishers, LLP was a limited liability

 partnership organized and existing under the laws of the State of Indiana, with its principal place

 of business located at 1220 Brookville Way, Indianapolis, Indiana 46239. (Ex. A, ¶ 2; see also

 true and accurate copies of the Indiana Secretary of State records attached and incorporated as

 Group Ex. S).

        80.      At all times relevant, Motel of Fishers, LLP had two members:

                 a. Sanjay Patel

                 b. Hiren Patel

        81.      At all times relevant, Sanjay Patel was a citizen of the State of Florida who

 maintained his permanent residence in Florida. At all times relevant, Sanjay Patel owned business

 and personal property in the State of Florida. At all times relevant, Sanjay Patel maintained his

 domicile in Florida and was and is a Florida citizen and domiciliary.

        82.      At all times relevant, Hiren Patel was a citizen of the State of Indiana who

 maintained his permanent residence in Indiana. At all times relevant, Hiren Patel owned business

 and personal property in the State of Indiana. At all times relevant, Hiren Patel maintained his

 domicile in Indiana and was and is an Indiana citizen and domiciliary.




                                                 16
Case 1:20-cv-01620-RLY-TAB Document 1 Filed 06/11/20 Page 17 of 26 PageID #: 17




        Q.       Motels of Indianapolis, LLP

        83.      At all times relevant, Plaintiff, Motels of Indianapolis, LLP was a limited liability

 partnership organized and existing under the laws of the State of Indiana, with its principal place

 of business located at 1220 Brookville Way, Indianapolis, Indiana 46239. (Ex. A, ¶ 2; see also

 true and accurate copies of the Indiana Secretary of State records attached and incorporated as

 Group Ex. T).

        84.      At all times relevant, Motels of Indianapolis, LLP had two members:

                 a. Sanjay Patel

                 b. Hiren Patel

        85.      At all times relevant, Sanjay Patel was a citizen of the State of Florida who

 maintained his permanent residence in Florida. At all times relevant, Sanjay Patel owned business

 and personal property in the State of Florida. At all times relevant, Sanjay Patel maintained his

 domicile in Florida and was and is a Florida citizen and domiciliary.

        86.      At all times relevant, Hiren Patel was a citizen of the State of Indiana who

 maintained his permanent residence in Indiana. At all times relevant, Hiren Patel owned business

 and personal property in the State of Indiana. At all times relevant, Hiren Patel maintained his

 domicile in Indiana and was and is an Indiana citizen and domiciliary.

        R.       Natver, LLP

        87.      At all times relevant, Plaintiff, Natver, LLP was a limited liability partnership

 organized and existing under the laws of the State of Indiana, with its principal place of business

 located at 1220 Brookville Way, Indianapolis, Indiana 46239. (Ex. A, ¶ 2; see also true and

 accurate copies of the Indiana Secretary of State records attached and incorporated as Group Ex.

 U).

        88.      At all times relevant, Motels of Natver, LLP had two members:

                                                  17
Case 1:20-cv-01620-RLY-TAB Document 1 Filed 06/11/20 Page 18 of 26 PageID #: 18




                 a. Sanjay Patel

                 b. Hiren Patel

        89.      At all times relevant, Sanjay Patel was a citizen of the State of Florida who

 maintained his permanent residence in Florida. At all times relevant, Sanjay Patel owned business

 and personal property in the State of Florida. At all times relevant, Sanjay Patel maintained his

 domicile in Florida and was and is a Florida citizen and domiciliary.

        90.      At all times relevant, Hiren Patel was a citizen of the State of Indiana who

 maintained his permanent residence in Indiana. At all times relevant, Hiren Patel owned business

 and personal property in the State of Indiana. At all times relevant, Hiren Patel maintained his

 domicile in Indiana and was and is an Indiana citizen and domiciliary.

        S.       Motels of Seymour, LLP

        91.      At all times relevant, Plaintiff, Motels of Seymour, LLP was a limited liability

 partnership organized and existing under the laws of the State of Indiana, with its principal place

 of business located at 1220 Brookville Way, Indianapolis, Indiana 46239. (Ex. A, ¶ 2; see also

 true and accurate copies of the Indiana Secretary of State records attached and incorporated as

 Group Ex. V).

        92.      At all times relevant, Motels of Seymour, LLP had two members:

                 a. Sanjay Patel

                 b. Hiren Patel

        93.      At all times relevant, Sanjay Patel was a citizen of the State of Florida who

 maintained his permanent residence in Florida. At all times relevant, Sanjay Patel owned business

 and personal property in the State of Florida. At all times relevant, Sanjay Patel maintained his

 domicile in Florida and was and is a Florida citizen and domiciliary.




                                                 18
Case 1:20-cv-01620-RLY-TAB Document 1 Filed 06/11/20 Page 19 of 26 PageID #: 19




        94.     At all times relevant, Hiren Patel was a citizen of the State of Indiana who

 maintained his permanent residence in Indiana. At all times relevant, Hiren Patel owned business

 and personal property in the State of Indiana. At all times relevant, Hiren Patel maintained his

 domicile in Indiana and was and is an Indiana citizen and domiciliary.

        T.      Hiren, LLP

        95.     At all times relevant, Plaintiff, Hiren, LLP was a limited liability partnership

 organized and existing under the laws of the State of Indiana, with its principal place of business

 located at 1220 Brookville Way, Indianapolis, Indiana 46239. (Ex. A, ¶ 2; see also true and

 accurate copies of the Indiana Secretary of State records attached and incorporated as Group Ex.

 W).

        96.     At all times relevant, Hiren, LLP had two members:

                a. Sanjay Patel

                b. Hiren Patel

        97.     At all times relevant, Sanjay Patel was a citizen of the State of Florida who

 maintained his permanent residence in Florida. At all times relevant, Sanjay Patel owned business

 and personal property in the State of Florida. At all times relevant, Sanjay Patel maintained his

 domicile in Florida and was and is a Florida citizen and domiciliary.

        98.     At all times relevant, Hiren Patel was a citizen of the State of Indiana who

 maintained his permanent residence in Indiana. At all times relevant, Hiren Patel owned business

 and personal property in the State of Indiana. At all times relevant, Hiren Patel maintained his

 domicile in Indiana and was and is an Indiana citizen and domiciliary.

        U.      Motels of Noblesville 2, LLP

        99.     At all times relevant, Plaintiff, Motels of Noblesville 2, LLP was a limited liability

 partnership organized and existing under the laws of the State of Indiana, with its principal place

                                                 19
Case 1:20-cv-01620-RLY-TAB Document 1 Filed 06/11/20 Page 20 of 26 PageID #: 20




 of business located at 1220 Brookville Way, Indianapolis, Indiana 46239. (Ex. A, ¶ 2; see also

 true and accurate copies of the Indiana Secretary of State records attached and incorporated as

 Group Ex. X).

        100.     At all times relevant, Motels of Noblesville 2, LLP had two members:

                 a. Sanjay Patel

                 b. Hiren Patel

        101.     At all times relevant, Sanjay Patel was a citizen of the State of Florida who

 maintained his permanent residence in Florida. At all times relevant, Sanjay Patel owned business

 and personal property in the State of Florida. At all times relevant, Sanjay Patel maintained his

 domicile in Florida and was and is a Florida citizen and domiciliary.

        102.     At all times relevant, Hiren Patel was a citizen of the State of Indiana who

 maintained his permanent residence in Indiana. At all times relevant, Hiren Patel owned business

 and personal property in the State of Indiana. At all times relevant, Hiren Patel maintained his

 domicile in Indiana and was and is an Indiana citizen and domiciliary.

        V.       Motels of North Aurora, LLP

        103.     At all times relevant, Plaintiff, Motels of North Aurora, LLP was a limited liability

 partnership organized and existing under the laws of the State of Indiana, with its principal place

 of business located at 1220 Brookville Way, Indianapolis, Indiana 46239. (Ex. A, ¶ 2; see also

 true and accurate copies of the Indiana Secretary of State records attached and incorporated as

 Group Ex. Y).

        104.     At all times relevant, Motels of North Aurora, LLP had two members.

                 a. Sanjay Patel

                 b. Hiren Patel




                                                  20
Case 1:20-cv-01620-RLY-TAB Document 1 Filed 06/11/20 Page 21 of 26 PageID #: 21




        105.     At all times relevant, Sanjay Patel was a citizen of the State of Florida who

 maintained his permanent residence in Florida. At all times relevant, Sanjay Patel owned business

 and personal property in the State of Florida. At all times relevant, Sanjay Patel maintained his

 domicile in Florida and was and is a Florida citizen and domiciliary.

        106.     At all times relevant, Hiren Patel was a citizen of the State of Indiana who

 maintained his permanent residence in Indiana. At all times relevant, Hiren Patel owned business

 and personal property in the State of Indiana. At all times relevant, Hiren Patel maintained his

 domicile in Indiana and was and is an Indiana citizen and domiciliary.

        W.       Motels of Sugarland, LLP

        107.     At all times relevant, Plaintiff, Motels of Sugarland, LLP was a limited liability

 partnership organized and existing under the laws of the State of Indiana, with its principal place

 of business located at 1220 Brookville Way, Indianapolis, Indiana 46239. (Ex. A, ¶ 2; see also

 true and accurate copies of the Indiana Secretary of State records attached and incorporated as

 Group Ex. Z).

        108.     At all times relevant, Motels of Sugarland, LLP had two members:

                 a. Sanjay Patel

                 b. Hiren Patel

        109.     At all times relevant, Sanjay Patel was a citizen of the State of Florida who

 maintained his permanent residence in Florida. At all times relevant, Sanjay Patel owned business

 and personal property in the State of Florida. At all times relevant, Sanjay Patel maintained his

 domicile in Florida and was and is a Florida citizen and domiciliary.

        110.     At all times relevant, Hiren Patel was a citizen of the State of Indiana who

 maintained his permanent residence in Indiana. At all times relevant, Hiren Patel owned business




                                                 21
Case 1:20-cv-01620-RLY-TAB Document 1 Filed 06/11/20 Page 22 of 26 PageID #: 22




 and personal property in the State of Indiana. At all times relevant, Hiren Patel maintained his

 domicile in Indiana and was and is an Indiana citizen and domiciliary.

        X.      Hotels of Stafford, LLP

        111.    At all times relevant, Plaintiff, Hotels of Stafford, LLP was a limited liability

 partnership organized and existing under the laws of the State of Indiana, with its principal place

 of business located at 1220 Brookville Way, Indianapolis, Indiana 46239. (See true and accurate

 copies of the Indiana Secretary of State records attached and incorporated as Group Ex. AA).

        112.    At all times relevant, Hotels of Stafford, LLP had two members:

                a. Sanjay Patel

                b. Hiren Patel

        113.    At all times relevant, Sanjay Patel was a citizen of the State of Florida who

 maintained his permanent residence in Florida. At all times relevant, Sanjay Patel owned business

 and personal property in the State of Florida. At all times relevant, Sanjay Patel maintained his

 domicile in Florida and was and is a Florida citizen and domiciliary.

        114.    At all times relevant, Hiren Patel was a citizen of the State of Indiana who

 maintained his permanent residence in Indiana. At all times relevant, Hiren Patel owned business

 and personal property in the State of Indiana. At all times relevant, Hiren Patel maintained his

 domicile in Indiana and was and is an Indiana citizen and domiciliary.

        Y.      Sri-Ram, Inc.

        115.    At all times relevant, Plaintiff, Sri-Ram, Inc., was a corporation organized and

 existing under the laws of the State of Indiana, with its principal place of business located at 1220

 Brookville Way, Indianapolis, Indiana 46239. (See true and accurate copies of the Indiana

 Secretary of State records attached and incorporated as Group Ex. BB).




                                                  22
Case 1:20-cv-01620-RLY-TAB Document 1 Filed 06/11/20 Page 23 of 26 PageID #: 23




        Z.      Siva, Inc.

        116.    At all times relevant, Plaintiff, Siva, Inc., was a corporation organized and existing

 under the laws of the State of Indiana, with its principal place of business located at 1220

 Brookville Way, Indianapolis, Indiana 46239. (See true and accurate copies of the Indiana

 Secretary of State records attached and incorporated as Group Ex. CC).

                                   CITIZENSHIP OF DEFENDANT

        117.    At all times relevant, Defendant EMC Risk Services, LLC was a limited liability

 corporation organized and existing under the laws of the State of Iowa, with its principal place of

 business located at 717 Mulberry Street, Des Moines, Iowa. (See true and accurate copies of the

 Iowa Secretary of State records attached and incorporated as Group Ex. DD).

        118.    At all times relevant, EMC Risk Services, LLC had one member:

                a. Employers Mutual Casualty Company.

        119.    At all times relevant, Employers Mutual Casualty Company, was a corporation

 organized and existing under the laws of the State of Iowa, with its principal place of business

 located at 717 Mulberry Street, Des Moines, Iowa. (See true and accurate copies of the Iowa

 Secretary of State records attached and incorporated as Group Ex. DD).

        120.    Based upon the information available, diversity is complete as Plaintiffs are citizens

 of Indiana and Florida and Defendant is a citizen of Iowa.

        The Amount in Controversy Exceeds $75,000.00

        121.    Plaintiffs state in their Complaint that their “losses are expected to exceed 20

 million.” Plaintiffs further state they are entitled to recover compensatory damages, punitive

 damages, attorneys’ fees, court costs, and interest from the Defendant. Plaintiffs are seeking an

 amount in excess of $75,000.00 in compensatory damages. (Ex. A, Complaint ¶ 22, Prayer for

 Relief).

                                                 23
Case 1:20-cv-01620-RLY-TAB Document 1 Filed 06/11/20 Page 24 of 26 PageID #: 24




           122.   Where a complaint alleges both actual and punitive damages, each must be

 considered in determining whether the amount of controversy requirement is satisfied. Cadke v.

 Great Lakes Dragaway, Inc. 58 F.3d 1209, 1211-12 (7th Cir. 2012). If punitive damages are

 recoverable under state law, the “court has subject matter jurisdiction unless it is clear ‘beyond a

 legal certainty that the plaintiff would under no circumstances be entitled to recover the

 jurisdictional amount.’” Id., at 1212 (quoting Risse v. Woodward, 491 F.2d 1170, 1173 (7th Cir.

 1974)).

           123.   The matter in controversy exceeds the sum or value of $75,000.00, exclusive of

 interest and costs. As such, the $75,000.00 amount in controversy threshold set forth in 28 U.S.C.

 § 1332(a) is satisfied.

           The Notice of Removal is Timely

           124.   Defendant was served with a copy of the Summons and Complaint on May 14,

 2020. (See true and accurate copies of the date stamped receipt of the Complaint attached and

 incorporated as Ex. EE).

           125.   This Notice of Removal is filed within thirty (30) days after EMC’s receipt of the

 Summons and Complaint on May 14, 2020. Thus, the notice of removal is timely filed pursuant to

 28 U.S.C. § 1446(b)(1).

                                               CONCLUSION

           126.   Based on the above, the amount in controversy is in excess of $75,000.00, and the

 matter is between citizens of different states, and therefore the instant dispute is properly

 removable pursuant to 28 U.S.C. § 1332, 28 U.S.C. § 1441 and 28 U.S.C. § 1446.

           127.   After filing the original notice of Removal, EMC will provide written notice of the

 same to Plaintiffs and the Clerk of the Marion Superior Court. (True and accurate copies of the

 Notice to State Court and Notice to Opposing Counsel are attached and incorporated as Ex. FF).

                                                  24
Case 1:20-cv-01620-RLY-TAB Document 1 Filed 06/11/20 Page 25 of 26 PageID #: 25




        128.    Counsel for Defendant discussed the Notice of Removal with Counsel for Plaintiffs.

 Counsel for Plaintiffs do not oppose the removal of this action to the District Court for the Southern

 District of Indiana.

        WHEREFORE, pursuant to 28 U.S.C. § 1332, 28 U.S.C. § 1441 and 28 U.S.C. § 1446,

 Defendant, EMC Risk Services, LLC, hereby removes this case from the Marion County Superior

 Court, Indiana to the United States District Court for the Southern District of Indiana, for all further

 proceedings in this matter.

 Defendant further requests a trial by jury on all counts of Plaintiffs’ Complaint.

                                                Respectfully submitted,

                                                HEPLERBROOM, LLC

                                                 /s/ Justin Curtis
                                                Justin Curtis, #28517-45
                                                Rick Hammond, #19044-45
                                                Eman Z. Senteno, #33872-45
                                                2929 Carlson Drive
                                                Hammond, Indiana 46323
                                                219/427-5562
                                                justin.curtis@heplerbroom.com
                                                rick.hammond@heplerbroom.com
                                                eman.senteno@heplerbroom.com
                                                Attorneys for Defendant


                                       PROOF OF SERVICE

                I hereby certify that on June 11, 2020, I electronically filed the foregoing with the

 Clerk of the Court using the CM/ECF system, which will send notification of such filing(s) to the

 following: Andrew M. Lehmann, Attorney for Plaintiffs. A courtesy copy was e-mailed to:

        Andrew M. Lehmann, Attorney No. 31151-06
        1220 Brookville Way
        Indianapolis, IN 46239
        317-356-4000
        alehmann@mhghotelsllc.com
        Attorney for Plaintiffs MHG Hotels, LLC

                                                   25
Case 1:20-cv-01620-RLY-TAB Document 1 Filed 06/11/20 Page 26 of 26 PageID #: 26




                                           HEPLERBROOM, LLC

                                     /s/ Justin Curtis
                                    Justin Curtis, #28517-45
                                    Rick Hammond, #19044-45
                                    Eman Z. Senteno, #33872-45
                                    2929 Carlson Drive
                                    Hammond, Indiana 46323
                                    219/427-5562
                                    justin.curtis@heplerbroom.com
                                    rick.hammond@heplerbroom.com
                                    eman.senteno@heplerbroom.com
                                    Attorneys for Defendant




                                      26
